Citation Nr: 1100796	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, 
claimed as secondary to the service-connected gunshot wound, left 
foot with fracture of the second metatarsal.

2.  Entitlement to service connection for a low back disorder, 
claimed as secondary to the service-connected gunshot wound, left 
foot with fracture of the second metatarsal.

3.  Entitlement to an evaluation in excess of 30 percent for 
gunshot wound, left foot with fracture of the second metatarsal.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 1986 and 
from March 1987 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The issues of (1) service connection for a left hip disorder; (2) 
service connection for a low back disorder; and (3) entitlement 
to a TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of appellate review, the service-
connected gunshot wound, left foot with fracture of the second 
metatarsal is manifested by no more than severe residuals of foot 
injuries, without actual loss of use of the foot.  

2.  Beginning October 10, 2006, the service-connected gunshot 
wound, left foot with fracture of the second metatarsal, is shown 
to be manifested by a mild neurological impairment involving 
digital nerve dysesthesia with hypesthesia dorsally over the 
second, third, and fourth toes.  

3.  Beginning October 10, 2006, the service-connected gunshot 
wound, left foot with fracture of the second metatarsal, is shown 
to be manifested by a tender scar on the sole of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased evaluation in 
excess of 30 percent for the gunshot wound, left foot with 
fracture of the second metatarsal, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including 
Diagnostic Codes 5283, 5284 (2010).

2.  The criteria for the assignment of a separate 10 percent 
evaluation, but not more, for the service-connected gunshot 
wound, left foot with fracture of the second metatarsal, have 
been met beginning October 10, 2006, on the basis of an objective 
neurological impairment manifested by digital nerve dysesthesia 
with hypesthesia dorsally over the second, third, and fourth 
toes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, including 
Diagnostic Code 8521 (2010).  

3.  The criteria for the assignment of a separate 10 percent 
evaluation, but not more, for the service-connected gunshot 
wound, left foot with fracture of the second metatarsal, have 
been met beginning October 10, 2006, on the basis of a tender 
scar on the sole of the left foot.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.118a, including Diagnostic Code 7804 (in effect prior 
to October 23, 2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claims are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence pertinent to the Veteran's 
claims for an increased evaluation.  

Finally, the Veteran was afforded a VA examination in October 
2007.  He wrote in January 2008 that such VA examination 
contained deficiencies, as it inaccurately reported that he could 
heel and toe walk.  He did not identify any further deficiency in 
the October 2007 VA examination pertinent the increased 
evaluation claim.  Accordingly, the Board finds that the VA 
examination adequately describes the service-connected disability 
picture in detail sufficient to allow the Board to make a fully 
informed determination, when considered in combination with the 
Veteran's own assertions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
The Board accordingly finds no reason to remand for further 
examination.    

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that an evaluation in excess of 30 percent 
is warranted for the gunshot wound, left foot with fracture of 
the second metatarsal.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his June 2007 claim.

Rating of the feet are assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284.  Pertinent in this appeal, 
the provisions of diagnostic code 5283, regarding malunion of or 
nonunion of the tarsal or metatarsal bones, provide that a 10 
percent rating is assigned for moderate malunion or nonunion of 
tarsal or metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion or nonunion of tarsal or metatarsal 
bones.  The highest rating, 30 percent, is assigned for severe 
malunion or nonunion of tarsal or metatarsal bones.  

Under DC 5284, which provides rating for other foot injuries, a 10 
percent rating is assigned for a moderate foot injury.  A 20 percent 
rating is assigned for a moderately severe foot injury.  The maximum 
rating, 30 percent, is assigned for a severe foot injury.  With actual 
loss of use of the foot, a 40 percent rating is assigned.  See 38 
C.F.R. § 4.71a, at Diagnostic Code 5284, Note.

Actual loss of use of the foot is rated as 40 percent disabling.  See 
38 C.F.R. § 4.71a, diagnostic codes 5283, 5284, Note.  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Similarly, degenerative arthritis, where established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Also pertinent in this appeal, ratings for muscle injuries of the 
feet are assigned under 38 C.F.R. § 4.73, Diagnostic Codes 5310 
through 5312.  

Under Diagnostic code 5310, ratings are assigned for muscle group 
X, which encompasses the plantar and dorsal intrinsic muscles of 
the foot, and their functions include movements of the forefoot 
and toes and propulsion thrust in walking.  Diagnostic Code 5312 
addresses Muscle Group XII, which include tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and peroneus 
tertius.  The function of Group XII muscles is dorsiflexion; 
extension of toes; and stabilization of arch.

For plantar muscles, a 10 percent evaluation is assigned in 
moderate cases, a 20 percent evaluation in moderately severe 
cases, and a 30 percent evaluation in severe cases.  For dorsal 
muscles, a 10 percent evaluation is assigned in moderate and 
moderately severe cases, while a 20 percent evaluation is 
warranted in severe cases. 

Under Diagnostic Code 5310, disabilities resulting from muscle 
injuries are classified as follows: 
 
Moderate disability of muscles--(i) Type of injury.  Through and 
through or deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when compared to the 
sound side. 
 
Moderately severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound by small high velocity missile 
or large low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) History 
and complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  Record 
of consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, if 
present, evidence of inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate positive 
evidence of impairment. 
 
Severe disability of muscles--(i) Type of injury. Through and through 
or deep penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. 
 
Additionally, if present, the following are also signs of severe 
muscle disability: (A) X-ray evidences of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive effect of 
the missile.  (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is normally 
protected by muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro diagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  See 38 C.F.R. § 4.56. 
 
A slight injury involving Muscle Group XI warrants a noncompensable 
(zero percent) rating.  A moderate injury warrants a 10 percent 
rating; a moderately severe injury warrants a 20 percent rating; and a 
severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2009).  Throughout the rating period on appeal, 
the appellant's disability has been rated as 30 percent disabling 
under Diagnostic Code 5311, representing a severe injury. 
 
For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, and impairment of coordination and uncertainty of 
movement.  38 C.F.R. § 4.56(c). 
 
The criteria under 38 C.F.R. § 4.56 are guidelines for evaluating 
muscle injuries from gunshot wounds or other trauma, and the criteria 
are to be considered with all factors in the individual case.  See 
Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. 
App. 317 (2006).

A muscle injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  

According to the provisions of 38 C.F.R. § 4.68, the combined rating 
for disabilities of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be performed.  
Pertinent to this appeal, amputation of the foot warrants a 40 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  

Finally, the Board notes, the joining of schedular criteria in 
the rating schedule by the conjunctive "and" in a diagnostic 
code does not always require all criteria to be met, except in 
the case of diagnostic codes that use successive rating criteria, 
where assignment of a higher rating requires that elements from 
the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 
(2009).  

In the present case, Veteran's service-connected disability is 
rated as 30 percent disabling under diagnostic code 5284 for 
severe foot injury.  Upon review of the pertinent evidence, the 
Board finds that the service-connected disability picture does 
not warrant an evaluation in excess of the currently assigned 30 
percent under Diagnostic Code 5284.  

Significantly, a 30 percent rating is the highest available 
schedular rating under the pertinent diagnostic codes for 
evaluating unilateral foot disabilities, unless there is actual 
loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Here, the evidence does not show actual loss of use of the 
foot.  

The pertinent evidence first includes a September 2006 VA 
outpatient treatment record.  The Veteran complained of 
difficulty at work due to low back and left foot pain.  Physical 
examination showed difficulty heel and toe walking, especially 
due to left foot pain.  Flat foot walking was "alright."  
Physical examination showed a scar on the dorsum of the left foot 
from prior injury.  There were no localized neurological 
deficits.  The assessment was chronic left foot pain with 
difficulty ambulating and performing job responsibilities.  

The next month, in October 2006, the Veteran underwent a physical 
examination in connection with his employment.  Of note, it was 
determined that his foot disability prevented him from safely 
walking on uneven surfaces without injuring himself.  

Also in October 2006, the Veteran underwent an outpatient 
orthopedic consultation at VA.  He complained of pain when 
walking, especially on uneven ground.  He also had chronic 
partial sensory loss in the second, third, and fourth toes.  
Physical examination showed healed intrinsic wound over the 
dorsal left foot and invaginated skin over the plantar foot with 
some local tenderness.  Neurological examination showed 
hypesthesia dorsally over the second, third, and fourth toes, 
with discomfort on Tinel's over the previous surgical site.  
There were no abnormal calluses, but there was heel cord 
contracture on the left.  Also, there was guarding on eversion of 
the foot, and subtalar motion was slightly limited in eversion.  
Tendon function was intact.  X-rays showed deformity and 
angulation, healed second metatarsal fracture.  There was 
retained metallic foreign bodies that were "quite small" but 
numerous.  The assessment was chronic left foot pain and dorsal 
digital nerve dysesthesia secondary to diagnosis of chronic left 
foot pain, secondary to a gunshot wound.  He was advised to 
restrict activities, especially walking, on uneven terrain.  

Approximately one year later, in October 2007, the Veteran 
underwent a VA examination in connection with his present claim.  
He complained of pain, which he rated as 7 out of 10 in severity, 
while standing, walking, and at rest.  He also had weakness, 
stiffness, and swelling.  He used medication for relief.  He had 
flare-ups related to weather changes, especially with cold 
weather.  He did not use any assistive device.  On physical 
examination, the Veteran walked with a limp.  He could walk on 
toes and heels.  The left foot was swollen and tender.  Range of 
motion of all toes and the ankle was "grossly intact."  
Neurological examination revealed no deficit.  There was a 
circular scar of the dorsum of the left foot.  It was superficial 
and not tender or adherent to the underlying tissue.  A separate 
scar on the foot pad of the left foot was 3.5 cm long and 1/8 cm 
wide, tender on palpation, but not adherent to the underlying 
tissue.  Neither scar was manifested by inflammation, edema, or 
keloid formation, and the skin texture was "normal."  There was 
no induration or inflexibility.  X-rays showed healed fracture 
deformity of the second metatarsal with multiple radiopaque 
metallic foreign bodies overlaying the second metatarsal.  The VA 
examiner's assessment was status post fracture of the second 
metatarsal with healed fracture deformity with metallic foreign 
bodies.  

In support of his claim, the Veteran wrote in January 2008 that 
contrary to the October 2007 VA examination report, he could not 
actually heel-and-toe walk.  

This evidence shows that the Veteran has symptoms of pain most 
nearly approximating severe residuals of foot injuries, which is 
consistent with the presently assigned 30 percent rating.  This 
represents the highest schedular rating available under 
diagnostic code 5284 without evidence of actual loss of the foot, 
and the evidence does not show loss use of the foot.  To the 
contrary, the Veteran could walk, although with a limp, and he 
retained range of motion in the ankle and toes.  Accordingly, a 
40 percent rating is not assignable on the basis of actual loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284, 
Note.  

The Board has considered whether a higher evaluation may be 
assigned under the schedular criteria for evaluating muscle 
injuries of the foot.  See 38 C.F.R. § 4.73.  The Board notes, 
however, that an evaluation in excess of 30 percent is not 
available under Diagnostic Code 5310.  See id.  Furthermore, the 
currently assigned 30 percent rating encompasses functional loss 
of the left foot involving muscle impairment.  Thus, assignment 
of a separate rating for muscle disability would be impermissible 
pyramiding.  See 38 C.F.R. § 4.14.  

The Board finds, however, that a separate rating is assignable on 
the basis of an objective neurological deficit beginning October 
10, 2006.  In particular, the October 10, 2006, orthopedic 
consultation revealed dorsal digital nerve dysesthesia secondary 
to diagnosis of chronic left foot pain, secondary to the gunshot 
wound.  

Under Diagnostic Code 8521, regarding the external popliteal 
nerve (common peroneal), a 40 percent rating is assigned for 
paralysis involving foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of foot 
lost, adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  Severe incomplete paralysis warrants assignment of a 
30 rating.  Moderate incomplete paralysis warrants assignment of 
a 20 rating.  Mild incomplete paralysis warrants assignment of a 
10 percent rating.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
See 38 C.F.R. § 4.124a.  

Here, the Veteran's neurological impairment is shown to be wholly 
sensory.  In fact, the October 2006 orthopedic consultation 
revealed symptoms of hypesthesia dorsally over the second, third, 
and fourth toes, with complaints of chronic partial sensory loss 
in the second, third, and fourth toes.  Yet, the prior 
examination in September 2006 and the subsequent VA examination 
in October 2007 revealed no neurological deficits.  Thus, the 
Board finds that the evidence is consistent with no more than 
mild incomplete paralysis, which warrants a 10 percent 
evaluation.  See id.  

The October 10, 2006, and October 2007 examinations also showed a 
tender scar on the sole of the left foot.  Under the pertinent 
diagnostic criteria in effect prior to October 23, 2008, a 10 
percent rating is assigned for a superficial scar that is painful 
on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Thus, a separate 10 percent rating is assignable.  

In conclusion, the Board finds that an evaluation higher than 30 
percent is not assignable for the service-connected gunshot 
wound, left foot with fracture of the second metatarsal.  A 
separate 10 percent rating is assignable beginning October 10, 
2006, on the basis of a mild neurological deficit manifested by 
dorsal digital nerve dysesthesia involving the second, third, and 
fourth toes.  Also, a separate 10 percent rating is assignable 
beginning October 10, 2006, on the basis of a tender scar on the 
sole of the foot.  The combined rating is 40 percent, which is 
the highest rating assignable.  Any further evaluation would 
exceed the rating assignable for the amputation of the foot.  See 
38 C.F.R. § 4.71a, diagnostic code 5167.  

"Staged ratings" are not otherwise warranted because the 
schedular criteria for a higher rating were not met at any time 
during the period under appellate review.  See Hart, 21 Vet. App. 
at 505.  

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of 30 percent has been assigned for 
neurological and skin manifestations of the service-connected 
disability.  No other orthopedic manifestations, beyond those 
contemplated in the schedule, have been demonstrated.  As such, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  Therefore, referral 
for extraschedular consideration is not in order.  See 38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.


ORDER

An evaluation in excess of 30 percent for gunshot wound, left 
foot with fracture of the second metatarsal, is denied.

A 10 percent rating, but no higher, for a tender scar associated 
with the service-connected gunshot wound, left foot with fracture 
of the second metatarsal is granted from October 10, 2006, 
subject to the regulations governing the payment of VA monetary 
benefits.

A 10 percent rating, but no higher, for neurologic impairment 
associated with the service-connected gunshot wound, left foot 
with fracture of the second metatarsal is granted from October 
10, 2006, subject to the regulations governing the payment of VA 
monetary benefits.
 

REMAND

Upon review, the Board finds that further action is necessary on 
the claims of
(1) service connection for a left hip disorder; (2) service 
connection for a low back disorder; and (3) entitlement to a 
TDIU.

With regard to the claims of service connection for a low back 
disorder and entitlement to a TDIU, remand is necessary for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  The claims file shows 
that the RO denied these issues in the December 2007 rating 
decision on appeal.  The Veteran submitted a notice of 
disagreement (NOD) in January 2008, in which he wrote that he 
wished to appeal the RO's decision.  Although the Veteran did not 
present argument on these two issues, he also did not limit the 
scope of his NOD to any particular issues.  The RO did not 
subsequently issue an SOC on the issues.  Therefore, the Board 
must remand the issues for issuance of an SOC.  See id.

With regard to the claim of service connection for a left hip 
disorder, remand is necessary to obtain outstanding treatment 
records.  In particular, the medical records currently associated 
with the claims file refer to treatment related to a 2005 
workplace injury.  These records are pertinent and should be 
obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010) (clarifying that VA's duty to assist applies to records 
relevant to a Veteran's present claim).

The Board also finds that a new VA examination is necessary.  The 
Veteran underwent a VA examination in October 2007, but the VA 
examination is inadequate for two reasons.  First, the VA 
examiner's factual basis used in arriving at an etiologic opinion 
is inconsistent with the record.  Indeed, the VA examiner 
indicated that X-rays showed no osteoarthritis in the left hip.  
As the Veteran subsequently pointed out, however, the evidentiary 
record contains X-rays showing osteoarthritis in the left hip.  
This evidence was before the October 2007 VA examiner, but the 
examiner did not explain this discrepancy or provide a copy of 
the radiological report on which he relied.  

The October 2007 VA examination is also inadequate because the VA 
examiner's etiology opinion is unclear.  The VA examiner 
concluded that a left hip condition is "not related to" the 
service-connected left foot disability.  The VA examiner, 
however, did not make clear whether he was addressing the issue 
of direct causation and/or aggravation.  The Board notes that 
service connection may granted for any disability that is 
proximately due to or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Additionally, the VA examiner did not 
discuss the favorable evidence of record which, the Board notes, 
appears to contradict his conclusions.  

In short, the October 2007 VA examiner's opinion is unclear and 
based on a factually inaccurate premise.  Thus, it is inadequate 
to address the issue on appeal and a new VA examination is 
necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the issues are REMANDED for the following action:

1. The RO must take the appropriate steps to 
issue the Veteran a statement of the case 
(SOC) addressing the issues of (a) service 
connection for a low back disorder, and (b) 
entitlement to a TDIU.  This issuance must 
include all relevant laws and regulations, 
and a complete description of the Veteran's 
rights and responsibilities in perfecting an 
appeal in these matters.  Thereafter, if the 
Veteran files a timely substantive appeal (VA 
Form 9) on either remanded issue, the RO 
should undertake any indicated development 
and adjudicate the claim(s) in light of the 
entire evidentiary record, and then issue a 
supplemental statement of the case (SSOC), if 
appropriate.  

2.  The RO should also send the Veteran a 
letter requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to his claim of 
service connection for a left hip disorder, 
as well as any further treatment related to a 
2005 workplace injury.  

3.  After any necessary releases have been 
signed, the RO should make as many attempts 
as necessary to obtain all pertinent records 
identified by the Veteran not already 
associated with the claims file.  The RO 
should also obtain all of the Veteran's 
outstanding VA treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

4.  After completing the above requested 
development, the RO should schedule the 
Veteran for a VA examination to determine the 
nature and likely etiology of the claimed 
left hip disorder.  The entire claims file, 
including a copy of this remand, must be made 
available to the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  Then, based on the record review and 
examination results, the examiner should 
provide a current diagnosis and specifically 
indicate whether it is at least as likely as 
not that the Veteran has a left hip disorder 
that either (a) was caused by or (b) has been 
aggravated by (i.e., permanently worsened 
beyond the natural progression of the 
disorder), his service-connected left foot 
disability, involving residuals of a gunshot 
wound with fracture of the second metatarsal.   

In making this determination, the examiner is 
asked to address the opinion of a private 
(non-VA) physician who indicated in various 
2005 treatment notes from January 2005 and 
March that a left hip disorder, manifested by 
osteoarthritis, is "likely" a compensatory 
disorder resulting from the left foot 
disability.  

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including all 
pertinent post-service medical records and 
the Veteran's lay assertions.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection for a left hip disorder, 
in light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


